Citation Nr: 1421771	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  13-00 592	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Legal entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 





INTRODUCTION

The appellant served on active duty from October 1973 to October 1975, and was discharged under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision of the RO that severed entitlement to non-service-connected pension benefits.  The appellant timely appealed.

In August 2014, the appellant withdrew his prior request for a Board hearing, in writing.


FINDINGS OF FACT

1.	The appellant in this case served on active duty from October 1973 to October 1975; his discharge was under other than honorable conditions. 

2.	On April 9, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


